UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 20, 2007 FIVE STAR QUALITY CARE, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland (State or other jurisdiction of incorporation) Commission File No. 1-16817 04-3516029 (IRS Employer Identification No.) 400 Centre Street, Newton, Massachusetts 02458 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (617) 796-8387 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On June 18, 2007, we entered into an amendment, or the Amendment, to our $25 million revolving credit facility with Wachovia Bank, National Association, as more fully described in a copy of our press release attached hereto as Exhibit 99.1 and incorporated herein by reference.The Amendment is attached hereto as Exhibit 10.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 10.1 Fifth Amendment to Credit and Security Agreement, dated as of June 18, 2007, by and among Five Star Quality Care, Inc., each of the Guarantors party thereto and Wachovia Bank, National Association. 99.1 Press release, dated June 20, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIVE STAR QUALITY CARE, INC. By: /s/ Bruce J. Mackey Jr. Name: Bruce J. Mackey Jr. Title: Treasurer and Chief Finanical Officer Date: June 20, 2007
